Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

	Regarding the information disclosure statement filed 5/27/2021, NPL references 056 and 119 have been lined through and not considered because a date has not been provided.
Regarding the information disclosure statement filed 5/06/2021, NPL references 006, 008, 017, 021, 028, 033, 038, 045, 057, 058, 064, 089, 097-107, 114, 117-119, 140, 142, 143, 149 and 152 have been lined through and not considered because dates have not been provided.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) listed below is/are rejected under 35 U.S.C. 103 as being unpatentable over Ron Edoute et al(2011/0130618, hereinafter Ron) in view of Lewis Jr. et al(2016/0136462, hereinafter Lewis).
Claim 21 - Ron teaches a device -10- for treating a patient, the device including an energy storage device configured to provide energy to a magnetic field generating device -2-, wherein the magnetic field generating device -2- is configured to generate a time-varying magnetic field, and wherein the time-varying magnetic field has a repetition rate in a range of 1 Hz to 300 Hz, paragraph [0033] and a magnetic flux density in a range between 0.1 T and 7 T, paragraph [0031]; an ultrasound waves generating element -4- configured to generate ultrasound waves, paragraph [0035], and an applicator, platform set forth in paragraph [0044], the applicator comprising the magnetic field generating device -2- and the ultrasound waves generating element -4-, wherein the applicator is configured to be positioned over a body region of the patient so as to apply the ultrasound waves to heat the body region and to apply the time-varying magnetic field to muscle fibers, neuromuscular plates, or nerves innervating muscle fibers within the body region of the patient to cause a muscle within the body region of the patient to contract, paragraph [0041].
However, Ron does not teach any specific parameters for the ultrasonic diathermy, such as the ultrasound waves having a frequency in a range of 100 kHz to 100 MHz.
Lewis teaches an ultrasonic diathermy device using ultrasonic frequencies in a range of 20kHz-40MHz, see paragraph [0037].
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use the ultrasonic frequency range set forth in Lewis for the range not set forth in Ron as a selection of a known ultrasonic diathermy frequency for heating tissue from a limited list of options as set forth in Lewis.  Such a combination would produce predictable results of the device of Ron using a frequency in the range of 20kHz-30MHz for the ultrasonic diathermy as set forth Lewis and have a high expectation of success
Claim 22 - Ron teaches an applicator is configured to apply the ultrasound waves and the time-varying magnetic field simultaneously, see paragraph [0035].
Claim 23 - Ron teaches an applicator as set forth in paragraph [0044] but does not teach the applicator includes a fluid medium configured to transmit the ultrasound waves.
Lewis teaches the use of a gel filled cup to be coupled to the applicator that provides a low acoustic pathway that optimally couples the ultrasound to the patient, see paragraph [0041].
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to provide the device of Ron with an attachable gel cup as set forth in Lewis to gain the advantage of optimizing coupling the ultrasound with the patient as set forth in Lewis, paragraph [0081]. 
Claim 24 - Ron teaches wherein the applicator, the platform paragraph [0044]. includes a solid medium configured to transmit the ultrasound waves.



Claim(s) 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ron and Lewis as applied to claim 21 above, and further in view of Sokolowski(2015/0157873).
Claim 25 - the combination teaches a device as claimed but does not teach a cooling element.
Sokolowski teaches a magnetic stimulation device including a cooling fan [0050].
It would have been obvious to one of ordinary skill in the medical art at the time the invention was effectively filed to include a fan with the device of Ron to gain the advantage of a device that prevents the device from burning the patient with the magnetic stimulator as set forth in Sokolowski.
Such a combination would produce predictable results of the device of Ron including a fan and having a high expectation of success because cooling fans are old and well known in the medical arts.

Claim 26 - the combination teaches a device as claimed but does not teach a flat coil, Ron teaches cylindrical coils.
Sokolowski teaches that it is known to use flat of coil shaped coils, see paragraph [0002].
It would have been obvious to one of ordinary skill in the medical art at the time the invention was effectively filed to use flat coils in place of the cylindrical coils of Ron as a substitution of functionally equivalent elements as shown by Sokolowski.
Such a combination would produce predictable results of the device of Ron including a flat coils and having a high expectation of success because flat coils and cylindrical coils are old and well known equivalents.  

Allowable Subject Matter
Claims 27-40 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 27 and 34, the prior art does not teach or fairly suggest a device or method wherein the magnetic flux density derivative is in a range of 0.3-800kT/s(300T/s-800kT/s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 5,857,957 teaches a magnetic stimulation system including a cooling system, but does not teach a combined ultrasound.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725. The examiner can normally be reached MaxiFlex; M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791